DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-8, 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (“AAPA”) in view of Linnen et al. US Pub. No. 2019/0317672 (“Linnen”).

a chassis defining a chassis housing and a chassis air inlet to the chassis housing; 
at least one component located in the chassis housing and adjacent the chassis air inlet [Para 0004 - many server devices are configured with components located between an air inlet on the server chassis and the fan devices that provide airflow for cooling the BBU device, and the operation of those components provides for the heating of the air entering the server device before the fan devices provide that air to the BBU device]; 
a power backup device located opposite the at least one component from the chassis air inlet, wherein the power backup device is configured to: 
determine that a charging condition has been satisfied [Inherent – battery automatically configured to charg when the power is at certain level]; 
determine that a temperature of air being provided to the power backup device exceeds a threshold temperature and, in response, interrupt charging of the power backup device; and 
determine that the temperature of the air being provided to the power backup device no longer exceeds the threshold temperature and, in response, perform charging operation.
[Para 0004 - Furthermore, conventional BBU devices may include power storage subsystems provided by, for example, Lithium-based batteries, which may be configured to halt charging operations for the power storage subsystem in the BBU device when the temperature of air provided to the BBU device exceeds a maximum temperature (e.g., 50-60 degrees Celsius)].

AAPA does not teach determine that a temperature of air being provided to the power backup device exceeds a threshold temperature and, in response, transmit a throttling instruction that is configured to cause throttling of the at least one component.
Linnen teaches a system and method of reducing air temperature being provided to the one or more device [206, 208] wherein system comprising a housing and a chassis air inlet to the chassis housing, at least one component [CPU 204] located in the chassis housing and adjacent the chassis air inlet; the device located opposite the at least one component from the chassis air inlet.

    PNG
    media_image1.png
    297
    644
    media_image1.png
    Greyscale

Specifically, Linnen teaches determine that a temperature of air being provided to the device exceeds a threshold temperature and, in response, transmit a throttling instruction that is configured to cause throttling of the at least one component.

the memory dies 206 may be close enough to the CPU 204 such that the hot air within the CPU's airstream raises the temperature of the memory dies 206 to or above the threshold temperature level. The memory dies 206 may be considered to be overheated when operating at or above the threshold temperature level. In certain aspects, the threshold temperature level may be, for example, 3 to 5 degrees Celsius or 5 to 10 degrees Celsius above a neighboring die temperature.

[0034] As described with respect to FIGS. 2 and 3, to compensate for the increased temperature in the memory dies/packages, either an entire system or a memory die/package may be throttled to lessen the number of operations performed and thereby minimize heat generation. For example, if a memory die becomes overheated, a CPU (e.g., CPU 204 or controller 108) may be throttled so that the CPU does not emit as much heat. Consequently, by reducing the heat emitted from the CPU, the temperature of the overheated memory die is also reduced.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the charging system of AAPA with the throttling of the at least one component of Linnen.  By throttling at least one component, the delay of the charging operation until the temperature of air provided to the device is below a threshold would be prevented.  As such, the loss of data during the power loss events would be eliminated due the availability of the BBU. 
Regarding claim 2, AAPA in view of Linnen inherently teach determine that the charging operations have been completed and, in response, transmit a de-throttling instruction that is configured to end the throttling of the at least one component since performance would be compromised without ending the throttling of the at least one component after the charging operations is completed.
Regarding claim 7, it is noted that the limitation do not substantially differ from claim 1, with the exception of the limitation reciting “a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a power backup engine that is configured to”.  As demonstrated previously, the combination of AAPA and Linnen anticipated the limitations in claim 1.  The limitation regarding a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a power backup engine that is configured to is also anticipated, as AAPA teaches an information handling system such as server devices utilizing power backup devices [Read Para. 0003 and 0004 of AAPA].  Therefore, AAPA teaches a processing system; and a memory system that is coupled to the processing system.
Regarding claim 8, see claim 2.
Regarding claim 13, AAPA teaches detect a power loss to at least one power backed up subsystem and, in response, provide power to the power backed up subsystem [see Para. 0004].
Regarding claim 14, It is directed the method of steps to implement the system as set forth in claim 1.  Therefore, It is rejected on the same basis as set forth hereinabove.
Regarding claim 15, see claim 2.
Regarding claim 20, see claim 13.

Claims 3-6, 9-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA/Linnen as applied to claim 1 or 7 or 14 above, and further in view of Shelnutt et al. US Pub. No. 2013/0258582 (“Shelnutt”).
Regarding claim 3, AAPA teaches  at least one fan device located in the chassis housing and between the at least one component and the power backup system.  AAPA/Linnen does not teach determine whether the at least one fan device is operating at a maximum speed; transmit, in response to the at least one fan device operating below the maximum speed, a fan instruction to 
Shelnutt teaches another system and method to control thermal condition within an enclosure of an information handling system [Server 12 of fig. 1] wherein the system comprising a thermal manager [Thermal Manager 42] manages the thermal state associated with a processing module by applying the power dissipated by the components of the processing module and the inlet temperature for cooling airflow to determine a cooling fan speed that will provide a sufficient cooling airflow to maintain less than a predetermined bulk temperature with the processing module.  If the thermal conditions within the enclosure exceed a threshold associated with operation of an components [20, 24, or 26], the thermal manager configured to transmit a throttling instruction to BMC [30] to throttle an upstream components to reduce thermal energy released to a cooling airflow [Para. 0025].  Specifically, Shelnutt teaches at least one fan device located in the chassis housing and between the at least one component and the thermal manger, wherein the thermal manager is configured to: determine whether the at least one fan device is operating at a maximum speed; transmit, in response to the at least one fan device operating below the maximum speed, a fan instruction to increase the speed of the at least one fan device; and transmit, in response to the at least one fan device operating at the maximum speed, the throttling instruction [see Fig. 3].

    PNG
    media_image2.png
    410
    697
    media_image2.png
    Greyscale


[0006] a processor operating in extreme thermal conditions will throttle its power consumption to reduce heat generation and maintain its internal temperature within a desired constraint; however, mezzanine cards, some hard disk drives and many on board devices like networking, chipset, power distribution and BMC devices, do not include thermal sensors or thermal self-protection capabilities. Since these thermally "helpless" components are often downstream of a cooling airflow, the three primary ways of ensuring adequate cooling of "helpless" components are to throttle the helpless components, to increase fan speeds so that a greater cooling airflow exists to remove excess thermal energy or to throttle upstream components so that less thermal energy is generated to reduce the downstream cooling airflow temperature.

[0020] One or more cooling fans 36 disposed in enclosure 12 draws a cooling airflow through an inlet 38 and passes the cooling airflow over the components and out an outlet 40 to remove excess thermal energy from the components. In order to ensure proper operation of components within enclosure 12, the thermal state within enclosure 12 is managed to stay within defined constraints, such as a maximum bulk air temperature. In the example depicted by FIG. 1, CPU 18 is located upstream in the cooling airflow, meaning closer to inlet 38, since CPU 18 tends to create more excess thermal energy than other components and typically needs a cooler temperature of the cooling airflow to obtain adequate cooling. Other components are located downstream of CPU 18, meaning closer to outlet 40, since these components tend to produce less excess thermal energy. Downstream components obtain adequate cooling as long as the increase in cooling airflow temperatures from upstream components is not excessive. 

[0025] In one embodiment, thermal manager 42 manages the thermal state at plural points in enclosure 12. For example, each of plural blade modules 16 is allocated power by power manager 34 to ensure that the limits of power supply 32 are not exceeded. Power manager 34 monitors power dissipation at each blade module 16 and reports the power dissipation for each blade module 16 to thermal manager 42. Thermal manager 42 applies the power dissipation at a blade module 16 to determine the thermal state of the blade module 16 so that each blade module Thermal manager 42 addresses local thermal states within enclosure 12 based upon local power dissipation and local airflow characteristics to prevent local overtemperatures by throttling or powering down selected components within the local thermal state or upstream of the local thermal state. 

[0027] Referring now to FIG. 3, a flow diagram depicts a process for managing an information handling system enclosure thermal state by adjusting fan speed and power dissipation. The process begins at step 70 with a fan speed setting output for maintaining a desired thermal state. At step 72, a determination is made of whether the cooling fan can operate at the fan speed needed to maintain the desired thermal state. If the requested fan speed is available, the process continues to step 74 to set the fan speed. If at step 72 the requested fan speed exceeds an available fan speed, the process continues to step 76 to reduce power consumption at one or more components so that the fan speeded needed to maintain the desired thermal state does not exceed the available fan speed. 


Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of AAPA/Linnen with the determine whether the at least one fan device is operating at a maximum speed; transmit, in response to the at least one fan device operating below the maximum speed, a fan instruction to increase the speed of the at least one fan device; and transmit, in response to the at least one fan device operating at the maximum speed, the throttling instruction of Shelnutt.  The motivation for doing so would have been to reduce thermal conditions for the downstream components without compromise upstream components performance.  
Regarding claim 4, AAPA in view of Shelnutt teaches a Baseboard Management Controller (BMC) device [see fig. 1 of Shelnutt] transmit the throttling instruction to the BMC device, wherein the BMC device is configured to throttle the at least one component [see Para. 0018-0019, 0024].
see fig. 1 of Shelnutt] since the system of AAPA/Linnen/Shelnutt would not able to determine which CPU of Shelnutt to throttle without an airflow map.
Regarding claim 6, AAPA/Linnen in view of Shelnutt inherently teaches perform, prior to determining that the charging condition has been satisfied, training operations to identify the at least one component [same reason as discussed in claim 5].
Regarding claims 9-12, 16-19, see claims 3-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2017/0279666 to Alshinnawi et al. teach “optionally, the method may, prior to reducing the data transfer rate to the port, determine that fans within the first switch are operating at a maximum fan speed setpoint”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115